DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito JP H11129939.
Saito discloses a cowl (4, 5, 6, see paragraph #9 of attached  machine transition) drainage apparatus comprising:
(claim 1) a lower inner member (1);
a lower outer member (18) disposed outside the lower inner member and coupled to the lower inner member so as define a closed space therebetween (see figure 5); and
an upper outer member (3) coupled to both the lower outer member and the lower inner member (see inner member 1, outer member 19 and outer member 3 all assembled together in figures 4 and 5), wherein the upper outer member includes a main hole (12), and wherein a portion of a space defined between the upper outer member (3) and the lower inner member (1) is configured to communicate fluidly with an outside (drains out onto road).

In regard to claim 2, Saito discloses wherein the main hole is positioned at a lower portion of the upper outer member and is disposed so as to be in contact with the lower outer member (see figure 4 wherein upper panel 3 is in contact with lower inner member 1).

In regard to claim 4, Saito discloses an upper inner member (7) disposed in a portion of an area between the upper outer member (3)and the lower inner member (1).

In regard to claim 5, Saito discloses wherein the upper inner member includes an opening (13) formed therethrough.

In regard to claim 6, Saito discloses wherein the upper inner member is coupled to an upper portion of the lower outer member (top of inner member 7 in figure 5 is shown as being connected to lower outer member 19 near its top).

In regard to claim 8, Saito discloses wherein the upper outer member is coupled to the lower outer member (18 at its top bends 900 downwards in a vertical direction an at its end is coupled to outer upper member 3).

In regard to claim 9, Saito discloses wherein the lower inner member (1) comprises:
a base portion (in figure 5 see horizontal base portion at very bottom of inner member where it couples to fender protector 19) to which the lower outer member is coupled (1 is coupled to outer upper member 18 via fender protector 19); a vertical portion bent from the base portion and extending upwards (in figures 4 & 5 inner member extends upward); and
a guide portion bent from the vertical portion and extending upwards (see figure 2 where the first vertical of lower outer member 1 is bent at 20b and then slopes upward to a second vertical portion of the lower inner member 1).

In regard to claim 10, Saito discloses wherein the guide portion is connected to a cowl of a vehicle (upper portion of the guide is horizontal as shown in figure 5 and connects to the bottom panel 6 of the cowl 4).

Claim 11 is an independent claim.
Saito discloses a cowl (4, 5, 6, see paragraph #9 of attached  machine transition) drainage apparatus comprising:

(claim 11) a lower inner member (1) connected to a cowl (4, 5, 6 see attached machine translation at paragraph #9);
a lower outer member (18) disposed outside the lower inner member and coupled to the lower inner member (1) so as define a closed space therebetween (see closed space in figure 5); and
an upper outer member (3) coupled to both the lower outer member and the lower inner member (see lower inner member 1, lower outer member 18 and outer member 3 assembled together in figures 4 and 5), the upper outer member including a main hole (12), wherein a space defined between the upper outer member (3) and the lower inner member(1) is configured to communicate with the cowl (via opening 13).

In regard to claim 12, Saito discloses an upper inner member (7) disposed in a portion of an area between the upper outer member (3)and the lower inner member (1),the upper inner member including an opening (13).

In regard to claim 13, Saito discloses wherein the upper inner member (7) is coupled to an upper portion of the lower outer member (lower outer member 18  at its top bends 900 downwards in a vertical direction at its end where it is coupled to upper inner member 7).

In regard to claim 14, Saito discloses a guide portion coupled to the cowl in an overlapping state (a guide portion of inner member 1 as shown in figure 5 that extends from14 to where inner member 1 is connected to bottom panel 6 of cowl);
a vertical portion extending downward from the guide portion (see vertical portion of 1 below 14 in figure 5) ; and
a base portion extending from the vertical portion perpendicularly thereto (see bottom flange portion of inner member 1 that is perpendicular to vertical portion for connection to liner 19) .

Claim 18 is an independent claim.
Saito discloses a vehicle body comprising:

(claim 18) a vehicle body including a hood (see “hood”  in claim 1 of machine translation) and a cowl (4, 5, 6 as described in paragraph #9);
a lower inner member (1) connected to the cowl;
a lower outer member  (18) disposed outside the lower inner member and coupled to the lower inner member so as define a closed space therebetween (see closed space in figure 5); and
an upper outer member(3) coupled to both the lower outer member and the lower inner member (see inner member 1, outer member 19 and outer member 3 all assembled together in figures 4 and 5), the upper outer member including a main hole (12), wherein a space defined between the upper outer member (3) and the lower inner member (1) is configured to communicate with the cowl (via opening 13).

In regard to claim 19, Saito discloses an upper inner member (7) disposed in a portion of an area between the upper outer member (3)and the lower inner member (1), the upper inner member including an opening (1). 


Allowable Subject Matter
Claims 3, 7, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612